No. 88-285
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1989


IN RE THE MARRIAGE OF ROBERT A. POPP,
                Petitioner/Appellant and Cross Respondent,
       and
SUSAN (POPP) MARTIN,

                Respondent/Respondent and Cross Appellant,




APPEAL FROM:    District Court of the Thirteenth Judicial District,
                In and for the County of Yellowstone,
                The Honorable G. Todd Baugh, Judge Presiding.
COUNSEL OF RECORD:
       For Appellant:
                Stephen C. Moses, Moses Law Firm; Billings, Montana

       For Respondent:
                Allen Reck, Billings, Montana


                                          -




                                   Submitted on Briefs:   December 16, 1988
                                     Decided:   January 17, 1989




                                  ED SMITH
                                   Clerk
Mr. Justice Fred J. Weber delivered the Opinion of the Court.

     Robert Popp appeals a final judgment of the District
Court of the Thirteenth Judicial District, Yellowstone Coun-
ty.    He challenges the valuation and distribution of the
marital estate.    We affirm the judgment of the District
Court.
     Four issues are raised in this appeal:
     1. Did the District Court improperly value the cattle?
     2. nid the District Court err in including as a marital
asset the monies spent bv the husband to maintain himself and
two of the parties' minor children?
     3. Did the District Court err in including as a marital
asset the value of the irrigation pipe?
     4. Is the District Court attempting to punish the
husband?
     This is the second time this case has been before this
Court. In the first trial, the District Court awarded sixty
percent of the marital estate to the husband and forty per-
cent to the wife.   In re the Marriage of Popp (1983), 206
Mont. 415, 671 P.2d 24. In response to the wife's appeal of
that judgment, this Court determined that the marital assets
were improperly valued and the case was remanded for a re-
hearing on valuation and apportionment of the marital estate.
On remand, the District Court used market values of the
marital assets and ordered a fifty-fifty division of proper-.
ty, thereby increasing the wife's share from $84,197.50 to
$153,433.90.   The husband appeals that judgment. The wife
has filed a cross-appeal which she asks this Court to dismiss
if it is determined that the husband's assignments of error
are without merit.
                              I
     Did the District Court improperly value the cattle?
     The District Court adopted a value of $450.00 per head
for the parties' cows and $727.50 per head for the calves.
The husband contends that there is insufficient evidence in
the record to support this finding and that the court failed
to indicate how it arrived at these figures.
     At trial, both the husband and wife offered evidence of
cattle values as of the stipulated date of September 1983.
The husband offered a weekly livestock summary from September
17, 1982, which he contends supports his valuation of the
calves at $200.00 per head. The wife offered documentation
from cattle sales which took place in 1982 in Billings,
Montana, at the Public Auction Yards.      The February 1982
receipt indicates a sale of 34 mixed heifers in which the
gross sales were $8,899.77, or $261.76 per head. Thus, the
evidence offered by the parties supports a finding valuinq
the calves between $200.00 and $261.76 per head. We conclude
that the District Court's value of $227.50 per head for the
calves is supported by the evidence.
      The husband also refers to the September livestock
summary to support his valuation of the cows at $350.00 per
head.    The wife offered an April 1982 sales receipt from a
sales yard which indicates a sale price for culled cows
between $526.08 and $296.10 per head, with the average sale
price of a culled cow at $283.46. While the District Court
did not specifically refer to the wife's exhibit when making
its finding regarding the value of the parties' cows, we hold
that there is sufficient evidence in the record to support
the District Court's valuation at $450.00 per head.     Whi1.e
this figure is significantly higher than the husband's of-
fered value at $350.00 per head, there was evidence indicat-
ing the top value of the   COWS   at over $500.00.   This Court
will not set aside the lower court's finding, which is not
clearly erroneous, merely because one party wishes to have
its valuation figures adopted instead of those arrived at by
the court.
                             I1
     Did the District Court err in including as a marital
asset the monies spent by the husband to maintain himself and
two of the parties' minor children?
     The District Court found that the sole source of monies
deposited into the ranch account was a commercial account
with Norwest Rank, and that the ranch account was used to pay
for the expenses of the marital estate. The total indebted-
ness to Norwest Rank by virtue of the loans run through the
ranch account as of September 1982 was $131,939.42.       The
parties agreed that the indebtedness, to the extent it repre-
sented money borrowed for the benefit of the marital estate,
would be deducted from the gross marital estate to arrive at
the net marital estate.      The District Court found that
$22,352.24 of the funds in the ranch account was spent by the
husband for his own benefit. It concluded that those funds
were to he treated as a distribution hut were to be added
back into the marital estate for purposes of determining the
value of the gross marital estate.    In its amended decree,
the District Court stated that:

     .  . . it is now apparent that there are some expen-
     ditures included in the $22,352.24 that represent a
     benefit to the marital estate and must now be
     backed out of that figure.     In this category the
     court now      finds it appropriate to       include
     two-thirds of the groceries ($2,315.16), one-half
     of    the   utilities   ($1,002.55),  Jim   Eastlick
     ($300.00), and two-thirds of the miscellaneous
     items ($457.76) for a total of $4,075.47 to be
     deducted.
Thus, a total of $18,278.77 was considered as personal ex-
penses of the husband to be added back into the marital
estate.  On appeal, the husband contends that it was error
for the court to include - amount of this money in the
                            any
marital estate because the entire $22,352.24 was spent by him
on living expenses for himself and two of the parties' minor
children.
     The District Court has far-reaching discretion in re-
solving property divisions and its iudgment will not be
altered unless a clear abuse of discretion is shown. In re
Marriage of Watson (Mont. 1987), 739 P.2d 951, 954, 44
St.Rep. 1167, 11?0.    The husband now asks this Court to
scrutinize the nature of the $22,352.24 in expenses as if the
District Court had not done so. However, the court's find-
ings indicate otherwise.     It is clear from the District
Court's detailed findings in the amended decree that the
expenses which were not personal to the husband, but were
expended on behalf of the marital estate, were considered
separate and distinct and were treated as such. There is no
evidence which would render the District Court's findings on
this point clearly erroneous.    We conclude that the court
properly added $18,278.77 back into the marital estate to
determine the value of the estate.
                             I11
    Did the District Court err in including as a marital
asset the value of the irrigation pipe?
     The husband argues that it was error for the District
Court to independently value the ranch property's irrigation
pipe and include it in the gross marital estate since its
value was presumably included in the value of the irrigated
ranch property. The District Court adopted as the law of the
case the real property values established at the first trial
which were approved by this Court.   Those values were based
on appraisals which differentiated between irrigated land and
dry land, the value of the irrigated land being significantly
higher. At the first trial, the court did not independently
value the pipe since it found that:

     . ..   the pipe is not a separate and distinct item
     from the ranch in that it is an integral part of
     determining whether or not the ranch can be run
     with big fields as opposed to a multitude of small-
     er fields, and whether the land is more valuable as
     irrigated as opposed to less valuable as dry land
     crops.
At the rehearing, the irrigation pipe was valued independent-
ly of the real property at $6,379.00 and was included in the
gross marital estate as personal property under "machinery."
     The husband's argument is based on his contention tha-t
the ranch property could only he irrigated by irrigation
pipe, so that the pipe should have no value independent of
the irrigated land. However, this contention is not support-
ed by the record. A report from one of the appraisers estab-
lished that:

    Irrigation water is supplied by the Yellowstone
    Ditch Company. This farm has 18.34 shares of stock
    in this company. According to the company presi-
    dent, P. Yegen Jr. and Seth J. Kiber, one share
    allows the owner to one miner's inch of water which
    will irrigate 9.6 acres or a total in this case of
    176.2 acres. The 1982 water cost is $5 per share.
    Delivery is - gravity ditch - - method of
                 by                 and the
    irrigationis £1-ood. Stock water is supplied 6
    the ~ellowstTneRiver, irrigation ditches, springs,
    and reservoirs.   Domestic water is supplied by a
    well at the buildings. (Emphasis suppl-ied).
Based on this evidence, we hold that it was not error for the
District Court to independently value the irrigation pipe and
to incl.ude it as personal property7 j n the gross marital
                                        .
estate.
                             IV
     Is the District Court attempting to punish the husband?
     It appears that the husband is dissatisfied with that
portion of the decree which requires the ranch to be sold in
the event that he cannot or would not pay to the wife her
share of the net marital estate as scheduled.      The decree
requires that the ranch be listed for not less than $325,000
beginning in February of 1988, to be reduced in sale price by
5% twice a year until sold, and upon sale the proceeds shall
first be distributed to the wife in the amount of
$165,814.90.   The husband argues that this arrangement is
grossly unfair in light of a 40% reduction in value of the
ranch property since 1982 due to drought conditions in
Montana.
     It appears that the husband is now seeking to have the
ranch valued at a price other than the September 1982 values.
We are reminded that September 1982 was stipulated by the
parties as the date of inventory and valuation for all of the
marital assets. All of the parties' evidence concerning real
property valuation relates to that date. The husband made no
attempt to argue valuation or withdraw from the stipulation
until after the District Court entered its final decree in
1988. The District Court was merely acting upon the evidence
before it as stipulated by the parties. We conclude that the
husband's final assignment of error is without merit.
     Because we find no merit in any of the husband's conten-
tions, we will not address the wife's cross-appeal.       The
judgment is affirmed.



We Concur:
Chief J . tice




    Justices